Title: From Alexander Hamilton to Amos Stoddard, 23 May 1799
From: Hamilton, Alexander
To: Stoddard, Amos


          
            Sir,
            New York May 23rd. 1799
          
          If as you suggest an exchange in this instance can be made for the benefit of the Service there is no objection to its being done. But no general rule can be established. It ought to depend on very peculiar circumstances and is a practice not much to be favored.
          with true consideration I am Sir Your obed Servt.
           Capt: Stoddard—
        